DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on May 13, 2022.  Claims 8 and 18 have been cancelled.  Thus, claims 1-7, 9-17, 19 and 20 are pending.  Claims 1 and 11 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.

Allowable Subject Matter
Claims 1-7, 9-17, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2008/0255754 to Pinto, discloses an exemplary graphical user interface to quickly and easily report a traffic incident in accordance with the present invention. Sample preconfigured incident report keys may include: a) fender bender, b) one lane blocked c) two lanes blocked, d) broken traffic light, d) police radar, e) road work, f) major accident, and/or additional reporting. The traffic incident report may also include a mechanism for a user to submit a photograph or video of the accident for broadcast to other individuals stuck in the traffic (see paragraph [0185]).
With respect to independent claim 1, Pinto, taken singly or in combination with other prior art of record, does not discloses or teach a computer programmed to present a plurality of prompts, each associated with a road event, on a display of a portable input device upon receiving a first input by a user of a vehicle on an input device installed in the vehicle, in combination with other limitations of the claim.
With respect to independent claim 11, Pinto, taken singly or in combination with other prior art of record, does not discloses or teach presenting a plurality of prompts, each associated with a road event, on a display of a portable input device in a vehicle upon receiving an input by a user of the vehicle on an input device installed in the vehicle, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661